 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11
     SYLVIA MIRANDA HERNANDEZ         ) Case No.: 1:18-cv-01741-JDP
12                                    )
                         Plaintiff,   ) ORDER
13   v.                               )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15                                    )
                         Defendant.   )
16                                    )
                                      )
17
18
19          Based upon the parties’ stipulation and for good cause shown, it is ordered that
20   defendant shall have until November 20, 2019 to respond to plaintiff’s opening brief, with all
21   other deadlines modified accordingly.
22
            IT IS SO ORDERED.
23
24
            Dated:     October 18, 2019
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
 1
     No. 204

 2

 3

 4

 5

 6

 7

 8

 9

10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26
               2
27

 8

32
29
